CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 10-033 and DRB 11-387, concluding that CLIFFORD B. SINGER of WALDWICK, who was admitted to the bar of this State in 1984, should be disciplined for the unethical conduct established in said matters, consisting of violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to adequately communicate with the client), RPC 1.15(a) (negligent misappropriation of client trust funds), RPC 1.15(d) (recordkeeping violations), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having concluded that a censure should be imposed for the totality of respondent’s unethical conduct established in DRB 10-033 and DRB 11-387;
And the Disciplinary Review Board having further concluded that respondent should be required to continue to practice law under supervision;
*555And good cause appearing;
It is ORDERED that CLIFFORD B. SINGER is hereby censured for the unethical conduct found in DRB 10-033 and DRB 11-387; and it is further
ORDERED that respondent shall continue to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.